I concur with the majority in all regards except one. The board denied appellant credit against his three-year license suspension for the time his license was temporarily suspended under the prehearing order. To allow the board to summarily suspend the appellant's license without a hearing, and then to continue the hearing on the final suspension for ninety-two days after he requested a hearing, while denying credit for the temporary suspension violates appellant's right to due process of law. Thus, I dissent from affirming the trial court in toto. *Page 272